Citation Nr: 0606041	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  98-00 514A	)	DATE
	)
	)



THE ISSUE

Whether a September 4, 1997, decision of the Board of 
Veterans' Appeals denying service connection for the cause of 
the veteran's death should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran in this case served on active duty from May 1941 
to August 1945. He died in April 1994.  The moving party is 
the veteran's widow.



FINDINGS OF FACT

1.  In its September 4, 1997 decision, the Board found that 
the claim for service connection for the cause of the 
veteran's death was not supported by cognizable evidence 
showing that the claim was plausible or capable of 
substantiation.  

2.  In its September 4, 1997 decision, the Board failed to 
consider an autopsy report and additional VA records which 
could reasonably be expected to be part of the record.

3.  The evidence does not clearly establish that an outcome 
different than the one rendered by the September 4, 1997, 
Board decision would have ensued, had the autopsy report and 
additional VA records been part of the record.


CONCLUSION OF LAW

The September 4, 1997 Board decision, denying service 
connection for cause of the veteran's death was not clearly 
and unmistakably erroneous. 38 U.S.C.A. §§ 7104(a), 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges CUE, specifically that the Board failed 
to consider an autopsy report in its September 4, 1997 
decision denying service connection for the cause of the 
veteran's death, and that had such evidence had been 
considered, it would have shown that the stress of the 
veteran's service-connected knee operation led to his death.  

To warrant a revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  Either 
the correct facts, as they were known at the time, were not 
before the Board or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a).  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
CUE. 38 C.F.R. § 20.1403(c).

The record at the time of the September 4, 1997 decision 
showed that the veteran's death certificate listed the cause 
of the veteran's death as meningitis of unknown etiology.  
There was no competent medical evidence that meningitis was 
related to the veteran's period of active service or due to 
or the proximate result of a service-connected disability.  
There was no competent medical evidence that the veteran's 
service-connected disabilities neither contributed 
substantially to the veteran's death nor materially caused 
his death.  While the Board noted that an autopsy had been 
performed, the record did not include the VA autopsy report 
or the  final VA hospital records leading to the veteran's 
death.  Because these relevant records were in VA's 
possession, they could reasonable be expected to be part of 
the record.  38 C.F.R. § 20.1403 (b)(2) (2005).  Thus, the 
correct facts as they were known at the time, were not before 
the Board.  However, the ultimate disposition of the moving 
party's motion rests upon whether the error in the September 
4, 1997, decision would have manifestly changed the outcome 
of case had it not been made. 38 C.F.R. § 20.1400(c). 

VA final records and autopsy report show that the veteran was 
hospitalized in early April 1994 with a two day history of 
intermittent headaches and watery diarrhea.  The clinical 
summary lists status post right knee arthroscopy in March 
1994 and status post drainage of right knee effusion in March 
1994 under the heading "PERTINENT CLINICAL DIAGNOSES NOTED 
BUT NOT TREATED AND WHICH DID NOT IMPACT UPON THIS EPISODE OF 
CARE."  The pathologist's report indicates that the cause of 
the veteran's death was viral encephalitis.  Neither the 
final hospitalization records nor the autopsy report relate 
the cause of the veteran's death to his period of active 
service or a service-connected disability.  38 C.F.R. 
§§ 3.304, 3.310 (1997).  These records do not suggest that 
the veteran's service-connected knee or any service-connected 
disabilities contributed substantially to the veteran's death 
or materially caused his death.  38 C.F.R. § 3.312 (1997)

Although the Board in its September 4, 1997 decision erred by 
failing to consider to consider VA final hospitalization 
records and the autopsy report, the record does not 
demonstrate that the moving party would have been entitled to 
service connection for the cause of the veteran's death had 
the error not been made.  As such, the error complained of 
cannot be CUE, and moving party's motion for revision of the 
September 4, 1997, Board decision must be denied.


ORDER

The motion for revision of the September 4, 1997 Board 
decision on the grounds of CUE is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


